United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mechanicsville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2116
Issued: August 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decisions dated September 6, 2011 concerning an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment of compensation
in the amount of $752.97 had been created for the period January 11 through 15, 2011 because
appellant received compensation for a schedule award which should have ceased on January 10,
2011; and (2) whether it properly denied waiver of recovery of the overpayment as it found
appellant to be at fault in the creation of the overpayment.

1

5 U.S.C. § 8101 et seq.

Appellant argued that he was not aware he had been overpaid until OWCP notified him,
that he should not be penalized for OWCP’s error in overpaying him and that he has already
spent the money.
FACTUAL HISTORY
On December 26, 2009 appellant, then a 41-year-old rural carrier, filed a traumatic injury
claim alleging that on December 24, 2009 he fractured his right ankle when he slipped on snow
and ice in a driveway. OWCP accepted the claim for right ankle deltoid ligament strain and
closed fracture of the right lateral malleolus ankle. Appellant returned to full-duty work on
March 18, 2010.
Appellant filed a claim for a schedule award on July 14, 2010 and listed no dependents.
On September 28, 2010 OWCP granted appellant a schedule award for nine percent
impairment of the right lower extremity. Appellant was entitled to 25.92 weeks of
compensation. The period of the award ran from July 13, 2010 through January 10, 2011.
OWCP advised that appellant would receive $8,492.00 for the period July 13 to September 25,
2010 and then $3,170.35 every four weeks until the ending date of the award on
January 10, 2011.
Appellant requested a lump sum for his schedule award on October 4, 2010.
On October 7, 2010 OWCP received appellant’s amended July 14, 2010 claim for a
schedule award which listed his wife as a dependent.
OWCP issued a check on October 12, 2010 to appellant for his schedule award, with a
date of October 23, 2010, in the amount of $3,791.94. The period of the award was noted on the
check as July 13, 2010 through January 10, 2011.
On October 14, 2010 OWCP issued a supplemental check in the amount of $1,664.98. It
noted that this was a supplemental payment due to appellant’s pay rate and dependency status.
The period of the award was noted as July 13, 2010 through January 10, 2011.
On October 18, 2010 OWCP issued a “corrected copy” of the September 28, 2010
schedule award decision to reflect the corrected pay rate and dependency status. It advised that
appellant would receive $8,492.00 and $1,664.98 for the period July 13 to September 25, 2010
and then $3,791.94 every four weeks until the ending date of the award on January 10, 2011.
By letter dated October 25, 2010, OWCP informed appellant that it had received his
request for a schedule award and informed him that the award ran through January 10, 2011.
Appellant was informed that a lump-sum schedule award is computed a four percent discount
rate compounded annually. As of November 21, 2010, OWCP informed him that a lump sum for
his schedule award would be $6,812.19. However, if appellant elected not to receive a lump sum
then he would receive the remainder of his schedule award every 28 days until the end of the
award on January 10, 2011.

2

On February 18, 2011 OWCP issued a preliminary determination that appellant received
an overpayment of $752.97 from January 11 through 15, 2011, because it continued to pay him
schedule award benefits after the period of the award expired on January 10, 2011. It explained
that he received compensation in the amount of $25,324.74 for 187 days when he should have
received $24,571.77 for 181.44 days, resulting in an overpayment of $752.97. OWCP found
appellant to be at fault in creating the overpayment as he accepted a payment he knew or should
have known was incorrect. Appellant was informed of his options if he wished to challenge the
fact of overpayment or to request waiver of recovery of the overpayment. If he wished a waiver
of the overpayment, he was advised to submit, within 30 days, a completed overpayment
recovery questionnaire (Form OWCP-20) with supporting financial evidence.
On February 24, 2011 appellant requested a prerecoupment hearing and submitted a
completed overpayment questionnaire form and supporting financial information. He contended
he was not at fault in the creation of the overpayment as he did not keep track of the exact
amount, but knew the schedule award ended sometime in January 2011. Appellant listed
monthly income of $4,166.66 on the overpayment questionnaire and monthly expenses of
$4,235.00. The monthly expenses included $1,050.00 for rent or mortgage; $450.00 for food;
$100.00 for clothing; $620.00 for utilities; $15.00 for HSBC Card Services;2 and $2,000.00 for
miscellaneous expenses. Under other funds appellant reported $2.00 for cash on hand and
$326.76 in a checking account.
A prerecoupment telephonic hearing was held before an OWCP hearing representative on
July 14, 2011. At the hearing appellant testified that he was not aware that the last check would
be a different amount as he noted the amounts OWCP stated he would receive. He agreed with
the hearing representative that each check he received from OWCP contained the period the
check covered. Appellant testified that last check he received was on January 15, 2011, that it
seemed to be the correct amount and he had not calculated the amount he should have received.
He stated that he was not at fault since he did not intentionally cash a check which he knew he
was not entitled to.
Subsequent to the hearing, appellant submitted a detailed list of monthly expenses
totaling $3,625.00 and that his monthly income averaged out to $1,957.11. He indicated that he
believed he could afford $25.00 a month to repay any overpayment.
By decision dated September 6, 2011, OWCP’s hearing representative found that
appellant was at fault in creating a $752.97 overpayment of compensation from January 11
through 15, 2011. She affirmed OWCP’s finding that he received a payment that he knew or
should have known was incorrect. As appellant was at fault in the creation of the overpayment,
waiver could not be granted.

2

Appellant noted the amount owed as $251.01.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA3 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.4 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.5 OWCP’s procedure manual
identifies various situations when overpayments of compensation may occur, including when a
claimant receives schedule award compensation after the expiration of the award.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a right ankle deltoid ligament strain and closed
fracture of the right lateral malleolus ankle as a result of the accepted December 24, 2009
employment injury. On September 28, 2010 it issued a schedule award for nine percent
impairment of his right lower extremity which was amended on October 18, 2010 to reflect the
correct dependency status and pay rate. Section 8107 of FECA provides 288 weeks of
compensation for the total loss of a right leg.7 Partial losses or impairments are compensated
proportionately.8 Accordingly, the September 28 and October 18, 2010 schedule awards
correctly provided appellant 25.92 weeks of compensation for the nine percent impairment of his
right lower extremity (0.09 times 288 equals 25.92 weeks).
The period of the award was thus limited. As both the September 28, 2010 and the
corrected October 18, 2010 awards indicated, the period of the award ran from July 13, 2010
through January 10, 2011. However, OWCP mistakenly continued to pay appellant for an
additional five days through January 15, 2011 after the schedule award expired. It determined
that the amount of compensation he received for the period January 11 through 15, 2011 totaled
$752.97 ($25,324.74 minus $24,571.77). As appellant was not entitled to receive schedule
award compensation after January 10, 2011, the Board finds that his receipt of such
compensation from January 11 through 15, 2011 created an overpayment of compensation.

3

Id. at §§ 8101-8193.

4

Id. at 8102(a).

5

Id. at 8129(a).

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).
7

5 U.S.C. § 8107(c)(2).

8

Id. at § 8107(c)(19).

4

There is no contrary evidence nor does appellant contest the fact and the amount of the
overpayment. The Board finds, therefore, that he received an overpayment of $752.97 from
January 11 through 15, 2011.9
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA10 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.11
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from OWCP are proper. The recipient must show good faith and exercise a high degree
of care in reporting events, which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).12
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.13
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment under the
third standard noted above, because he accepted a payment from January 11 through 15, 2011
which he knew or should have known to be incorrect. In order for it to establish that he was at
fault, it must establish that at the time he accepted the compensation check in question he knew
or should have known that the payment was incorrect.14

9

Alberto Pineiro, 51 ECAB 310 (2000).

10

5 U.S.C. § 8129(b).

11

J.K., Docket No. 08-1761 (issued January 8, 2009); Joan Ross, 57 ECAB 694 (2006); Desiderio Martinez, 55
ECAB 245 (2004).
12

20 C.F.R. § 10.433(a).

13

Id. at § 10.433(b).

14

Diana L. Booth, 52 ECAB 370, 373 (2001).

5

OWCP regulations provide that each compensation check indicates the period for which
the payment is made.15 Appellant, at the hearing below, acknowledged that the checks he
received identified the period covered and the last check was received around January 15, 2011.
Additionally, both the September 28, 2010 schedule award and the corrected October 18, 2010
schedule award specified the amount and duration of the schedule award. The supplemental
check issued on October 14, 2010, which included the augmented rate for a dependent and a
corrected pay rate, also indicated the period of the schedule as July 13, 2010 through
January 10, 2011. Appellant also received an October 25, 2010 letter from OWCP responding to
his inquiry about a lump-sum award. In that letter, OWCP informed him as to the amount a
lump-sum schedule award would and that if elected not to receive a lump sum, then the
remainder of the schedule award would be paid every 28 days until the end of the award on
January 10, 2011. The October 18, 2010 schedule award informed appellant that he would
receive $3,791.94 every four weeks until the ending date of the award on January 10, 2011.
Therefore, appellant was on notice that the period of the award was from July 13, 2010 through
January 10, 2011. He was on notice that payment would cease as of January 10, 2011. OWCP
erroneously issued appellant a check for payment through January 15, 2011 when payment for
the schedule award should have ceased on January 10, 2011. Under these circumstances, the
Board finds that it properly found that appellant was at fault in the creation of the overpayment
as he knew or should have known that he was not entitled to schedule award compensation after
January 10, 2011.
Because appellant accepted payments that he knew or should have known were incorrect,
the Board finds that he was at fault with respect to creating the overpayment, thereby precluding
any consideration of waiver. The Board will affirm OWCP’s September 6, 2011 decision on the
issue of fault.
The Board notes that, with respect to the recovery of the overpayment of compensation,
the Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery from
continuing compensation benefits under FECA.16 As appellant is no longer receiving wage-loss
compensation, the Board does not have jurisdiction with respect to recovery of the overpayment
under the Debt Collection Act.17
On appeal, appellant argues that it was not his fault that an overpayment was created due
to OWCP’s error that he has already spent the money and he should not be penalized for
OWCP’s error. As noted above, he accepted a payment he knew or should have known was not
correct and, thus, was at fault in the creation of the overpayment. While OWCP erred in
overpaying appellant, he had been informed as to the duration of the schedule award and the
amount he should receive. As appellant was at fault in the creation of the overpayment waiver of
recovery of the overpayment is precluded by regulation.

15

20 C.F.R. § 10.430(a).

16

Terry A. Keister, 56 ECAB 559 (2005); see also Cheryl Thomas, 55 ECAB 610 (2004).

17

Cheryl Thomas, supra note 16.

6

CONCLUSION
The Board finds that appellant received an overpayment in the amount of $752.97 for the
period January 10 through 15, 2011. The Board further finds that OWCP properly determined
that he was at fault in creating the overpayment and not entitled to waiver of recovery of the
overpayment. As appellant was not in receipt of continuing compensation at the time the final
decision was entered in this matter, the Board lacks jurisdiction to review the issue of recovery
or repayment of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2011 is affirmed.
Issued: August 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

